Citation Nr: 1408897	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for ear disability, other than tinnitus, to include serous otitis media (claimed as ear pain).

3.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to August 2007.  He filed a predischarge claim for VA disability compensation in May 2007.

This case came before the Board of Veterans' Appeals (the Board) on appeal from May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, Pennsylvania.

The Board notes that, in addition to the paper claims files, there is a VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for tinnitus and a chronic headache disability are addressed in the REMAND below.


FINDING OF FACT

A chronic ear disability, other than tinnitus, to include serous otitis media was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a chronic ear disability, other than tinnitus, to include serous otitis media are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA provided the Veteran VCAA notice in May 2010 after the adverse decision from which this appeal arises.  Notwithstanding, the Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in December 2010, affording due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  All relevant medical records have been obtained and associated with the record.  VA afforded the Veteran VA medical examination on the claims herein addressed.  Accordingly, the Board will address the merits of the claims.

Claims for Service Connection

The Veteran seeks VA disability compensation for ear disability to include serous otitis media (claimed as ear pain).  To the extent that the Veteran may currently have ringing or humming in his ears, the issue of entitlement to service connection for tinnitus is addressed in the REMAND below.

The Veteran filed a claim for VA compensation in May 2007.  He did not report when his disabilities began or places of treatment.  After his claim was denied in December 2010, he clarified that he did not seek compensation for "serous otitis media (ear infection)," but rather for ear pain.  He noted that "My ears hurt almost constantly..."

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a chronic recognized disability under 38 C.F.R. § 3.309(a) is not "noted" in service and, therefore, the theory of continuity of symptomatology is not for application.

Facts and Analysis

The preponderance of the evidence is against service connection for ear disability to include serous ottis media and ear pain.  A chronic ear disability to include chronic serous otitis media is not shown in service and ear pain is not a disability within the meaning of the applicable legislation.

The Board observes that service treatment records show that the Veteran was seen in June 2002 for ear pain, described as feeling like "swimmer's ear" which recurs after he has air travel.  Clinical findings reflect that the tympanic membranes were clear bilaterally, with no fluid or bulging.  The assessment was ear pain.  The examiner stated that:  "Suspect pressure related trauma due to flying."  He was given otic drops and Actifed.  Four years later, in February 2006, the Veteran was seen for complaint of ear pain following air travel.  He was prescribed an antibiotic (Amoxicillin).  He returned in April 2006 with complaints of continued ear pain.  Objectively, there was fluid behind the tympanic membrane described as serous otitis media.  He was prescribed another antibiotic (Augmentin).  The Veteran returned with complaints of ear pain in May 2006.  He reported increased ear pain.  Clinical findings showed intact tympanic membranes and no fluid bubble.  The assessment was bilateral ear pain.  A consult was planned for audiology and ear, nose, and throat.  A consult report dated May 2006 reflects a history of bilateral ringing noise for 4 months and right ear ache, intermittently, for the last 4 months following routine air travel in February 2006.  It was noted that he was placed on antibiotics 3 times with minimal resolution.  At this time, physical exam was within normal limits except for mild redness to tympanic membrane.  The assessment was right ear ache due to TMJ [temporomandibular joint] dysfunction.  Medication was prescribed.  A May 2006 audiological evaluation showed normal hearing (bilaterally) and tympanum.

Post service report of VA examination dated in June 2010 shows history of ear pain.   Clinical findings show normal canals and drums without perforations or discharge.  Report of VA ear examination dated in June 2010 shows no prior history of ear surgery or chronic ear infections.  The examiner noted that the Veteran claimed to have otalgia and bilateral ear fullness.  Clinical findings showed ear drums intact.  Audiogram showed hearing within normal thresholds bilaterally, except for "mild low tone hearing loss (below 500 Hz)" on the right side.

The evidence shows no chronic ear disability to include serous otitis media in service.  The Board accepts that the Veteran is competent to report his symptoms such as pain and his treatment.  Layno at 469 (1994).  The Board further accepts that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the Veteran has not identified any particular current disorder of the ear.  In fact, neither the lay nor the medical evidence of record demonstrates any current disability during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the preponderance of the evidence is against the claim and, therefore, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  Gilbert, supra.


ORDER

Service connection for ear disability, other than tinnitus, to include serous otitis media (claimed as ear pain) is denied.


REMAND

Tinnitus

In addition to his complaints of ear pain, the Veteran described "ringing or humming noise" in his ears most of the time.  None of the available medical evidence of record addresses whether the Veteran's complaints are manifestations of tinnitus that may be attributed to service.  VA's duty to assist requires that VA obtain a medical examination and opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  On remand, the Veteran should be afforded an examination to assess whether he currently has tinnitus that is etiologically related to service.

Headaches

The Veteran had headaches in service variously attributed to poor vision and later to stress.  On VA psychiatric examination in June 2010, the examiner stated that the Veteran's report of headaches "might be related to sleep disturbance."  The Board notes that the Veteran is service connected for sleep disturbance and that service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the record stands, another VA examination is necessary to ascertain whether a chronic headache disability had its onset in service or whether it is secondary to service-connected disability.  See 38 C.F.R. § 3.159.

The Veteran is advised that 38 C.F.R. § 3.655(a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  Under 38 C.F.R. § 3.655(b), when a veteran, without good cause, fails to report for a VA examinations in an original claim, the claim must be decided on the basis of the evidence of record.


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should notify the Veteran of the consequences for a failure to report for a scheduled VA examination.

2.  The RO or the AMC should schedule the Veteran for a VA examination by a physician with appropriate expertise to ascertain:

(a) whether the Veteran has a chronic headache disability or tinnitus that is as likely as not (50 percent or greater probability) related to service to include any complaints or findings noted in the service treatment records; and

(b) whether any current headache disability or tinnitus is as likely as not proximately due to or aggravated (permanently worsened) by service-connected disability to include sleep disturbance.

The claims files and any pertinent evidence in VA's electronic system that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  Then, the RO or the AMC should conduct any other development required and readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate







____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


